[Cite as In re I.E., 2020-Ohio-3477.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

                                                 :
                                                 :
 IN RE: I.E.                                     :   Appellate Case No. 28646
                                                 :
                                                 :   Trial Court Case No. 2014-5431
                                                 :
                                                 :   (Appeal from Common Pleas
                                                 :   Court – Juvenile Division)
                                                 :
                                                 :

                                           ...........

                                           OPINION

                              Rendered on the 26th day of June, 2020.

                                           ...........

MATHIAS H. HECK, JR., by LISA M. LIGHT, Atty. Reg. No. 0097348, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, 301
West Third Street, 5th Floor, Dayton, Ohio 45422
      Attorney for Appellee - Montgomery County Children Services

ROBERT ALAN BRENNER, Atty. Reg. No. 0067714, P.O. Box 340214, Beavercreek,
Ohio 45434
      Attorney for Appellant - Mother

                                          .............



FROELICH, J.
                                                                                      -2-




      {¶ 1} Mother appeals from a judgment of the Montgomery County Court of

Common Pleas, Juvenile Division, which denied her motion for change of custody.

Mother had sought to regain custody of her son, I.E., from Maternal Grandparents, who

had legal custody of him. Mother claims that the trial court erred in concluding that no

change of circumstances had occurred and that retaining legal custody with Maternal

Grandparents was in I.E.’s best interest. Mother also challenges the trial court’s order

prohibiting Mother from residing with I.E. For the following reasons, the trial court’s

judgment will be affirmed.

                                 I. Procedural History

      {¶ 2} In June 2014, the Montgomery County Department of Job and Family

Services – Children Services Division (MCCS) became involved with Mother based on a

referral from the children services agency in Lexington County, South Carolina, after

Mother took I.E. (born April 2008) and relocated to Dayton. The South Carolina agency

had placed I.E. on a safety plan with Maternal Grandparents due to Mother’s “instability,

mental health issues and her failure to provide for her child’s basic needs.” On August

13, 2014, MCCS filed a dependency complaint regarding I.E., and the trial court

subsequently adjudicated I.E. a dependent child. The court granted temporary custody

of I.E. to MCCS, and I.E. was placed in foster care.

      {¶ 3} Throughout the case, I.E. expressed that he did not want to visit with Mother

and that he was afraid of her. According to the reports of the guardian ad litem (GAL),

Mother repeatedly made accusations that I.E. was being brainwashed by his foster

parents and others involved with the case, and Mother scolded and threatened I.E. during
                                                                                        -3-


their interactions. School personnel indicated that I.E. displayed emotional problems,

which increased during the week in anticipation of visitation with Mother; these problems

significantly affected I.E.’s educational progress. In several reports, the GAL expressed

concern that I.E. was being “traumatized” by visitation with Mother. Mother’s visitation

with I.E. was modified due to Mother’s disruptive behavior.

      {¶ 4} In June 2016, one of Mother’s brothers was granted interim custody of I.E.

By the end of October, however, Uncle indicated that he was no longer able to care for

the child. Ultimately, on December 7, 2016, MCCS moved for permanent custody, and

it later amended its motion to include an alternative disposition of legal custody to

Maternal Grandparents, who resided in South Carolina, with protective supervision to

MCCS.

      {¶ 5} On June 1, 2017, upon agreement of all parties, the trial court granted legal

custody of I.E. to Maternal Grandparents with protective supervision to MCCS until June

3, 2018. With respect to Mother’s parenting time, the judgment stated:

      Mother’s parenting time shall be as determined by the child’s therapist. In

      the event, [sic] that visitation recommences for mother, the visits shall first

      begin in a therapeutic setting. Any visits between mother and child shall

      take into consideration the child’s welfare and best interest. Any visits

      between mother and child shall be supervised.

      {¶ 6} On November 14, 2017, Mother moved for a change of custody, asking that

she be given legal custody of I.E.      Alternatively, Mother sought a modification of

parenting time.   On June 14, 2018, a magistrate conducted a hearing on Mother’s

motion, during which Mother and MCCS caseworker Carol Rothfuss testified. At the
                                                                                         -4-


conclusion of the hearing, the magistrate orally denied Mother’s motion for change of

custody, modified Mother’s visitation to allow visitation supervised by Maternal

Grandparents, and ordered that Mother not reside with I.E. The magistrate concluded,

in part, that Mother had not demonstrated “any change of circumstances pursuant to

[R.C.] 2151.42(B) regarding the child or custodians during this past year,” that I.E. had

been “thriving,” and that “any placement of the child with the mother would not be in his

best interest.” The same day, the magistrate filed a written entry consistent with her oral

pronouncements.

       {¶ 7} Mother filed objections to the magistrate’s ruling.1 The trial court overruled

Mother’s objections and denied Mother’s motion for change of custody. The trial court

also ordered modification of Mother’s visitation consistent with the magistrate’s ruling and

prohibited Mother from residing with I.E.

       {¶ 8} Mother appeals from the trial court’s judgment, raising three assignments of

error. We will address them in an order that facilitates our analysis.

            II. Change of Custody for Dependent Child After Disposition

       {¶ 9} If a child is adjudicated an abused, neglected, or dependent child, the court

may, among other possible dispositions, “[a]ward legal custody of the child to either

parent or to any other person who, prior to the dispositional hearing, files a motion

requesting legal custody of the child or is identified as a proposed legal custodian in a

complaint or motion filed prior to the dispositional hearing by any party to the

proceedings.”   R.C. 2151.353(A)(3). “In choosing among the alternatives, the best



1  Mother filed supplemental objections on February 11, 2019. That document is not
listed on the summary of docket and journal entries, but it is included in the record.
                                                                                             -5-


interest of the child is the court’s primary consideration.” (Citations omitted.) In re L.C., 2d

Dist. Clark No. 2010 CA 90, 2011-Ohio-2066, ¶ 13.

       {¶ 10} R.C. 2151.353(F)(1) and (2) and R.C. 2151.42(A) and (B) govern the

modification or termination of dispositional orders involving abused, neglected, or

dependent children. E.g., In re A.S., 2d Dist. Montgomery No. 27156, 2016-Ohio-7622,

¶ 10; In re L.M., 2d Dist. Greene No. 2010-CA-76, 2011-Ohio-3285, ¶ 13.                    R.C.

2151.353(F)(1) grants the juvenile court continuing jurisdiction over any child for whom

the court had entered an order of disposition, and R.C. 2151.353(F)(2) allows any party

(other than a parent whose parental rights have been terminated) to “request the court to

modify or terminate any order of disposition.”

       {¶ 11} If such a motion is filed, the court must hold a hearing on the motion as if

the hearing were the original dispositional hearing.          R.C. 2151.353(F)(2).      At the

hearing, in determining whether to return the child to the child’s parent, the court must

consider the best interest of the child. R.C. 2151.42(A).

       {¶ 12} R.C. 2151.42(B) expressly states that a disposition of legal custody to a

person “is intended to be permanent in nature.” Accordingly, that statue further provides:

       A court shall not modify or terminate an order granting legal custody of a

       child unless it finds, based on facts that have arisen since the order was

       issued or that were unknown to the court at that time, that a change has

       occurred in the circumstances of the child or the person who was granted

       legal custody, and that modification or termination of the order is necessary

       to serve the best interest of the child.

R.C. 2151.42(B).
                                                                                         -6-


                             III. Change of Circumstances

       {¶ 13} In her second assignment of error, Mother claims that the “juvenile court

erred when it determined that Mother failed to show a change in circumstances.” Mother

asserts that there was no evidence that I.E. continued to be afraid of her.

       {¶ 14} R.C. 2151.42 does not define the phrase “change in circumstances.” R.C.

3109.04(E), which addresses the modification of a prior decree allocating parental rights,

similarly requires a change of circumstances and also does not define that phrase. See

In re A.S., 2d Dist. Montgomery No. 27156, 2016-Ohio-7622, at ¶ 11 (“R.C.

3109.04(E)(1)(a) and R.C. 2151.42(B) both require the same ‘change in circumstances’

before an existing custody decree may be modified.”); In re K.W., 5th Dist. Guernsey No.

18 CA 34, 2019-Ohio-2121, ¶ 19 (change of circumstances factors in R.C. 3109.049(E)(1)

may be instructive in R.C. 2151.42(B) cases).

       {¶ 15} We have noted with respect to R.C. 3109.04(E) that “Ohio courts have held

the phrase pertains to ‘an event, occurrence, or situation which has a material and

adverse effect upon the child.’ ” In re A.P., 2d Dist. Montgomery No. 28023, 2019-Ohio-

139, ¶ 23, quoting Pierson v. Gorrell, 12th Dist. Butler No. CA 2011-11-216, 2012-Ohio-

3878, ¶ 13.    “A change in circumstances must be one of substance, not slight or

inconsequential, to justify modifying a prior custody order.” Davis v. Flickinger, 77 Ohio

St.3d 415, 418, 674 N.E.2d 1159 (1997); Wiram v. Wiram, 2d Dist. Clark No. 2017-CA-

32, 2017-Ohio-7436, ¶ 5.

       {¶ 16} By its terms, R.C. 2151.42(B) requires a change in the circumstances of the

“child” or “the person who was granted legal custody.”        Consequently, a change of

circumstances as to the child’s parents, by itself, does not trigger a best-interest inquiry
                                                                                          -7-


under R.C. 2151.42(B). See In re B.J., 1st Dist. Hamilton No. C-081261, 2009-Ohio-

6485, ¶ 18.

       {¶ 17} “In determining whether a change in circumstances has occurred so as to

warrant a change in custody, a trial judge, as the trier of fact, must be given wide latitude

to consider all issues which support such a change.” Davis at paragraph two of the

syllabus; In re A.S. at ¶ 12. Accordingly, “[w]e review the trial court’s determination

regarding a change of circumstances for an abuse of discretion.” In re L.M., 2d Dist.

Greene No. 2010-CA-76, 2011-Ohio-3285, at ¶ 15, citing In re A.N., 2d Dist. Greene Nos.

2010 CA 83, 2011 CA 7, 2011-Ohio-2422, ¶ 21. A trial court abuses its discretion when

its decision is “unreasonable, arbitrary or unconscionable.” Blakemore v. Blakemore, 5
Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 18} At the June 14, 2018 hearing, much of Mother’s testimony concerned the

efforts she had made since legal custody was granted to Maternal Grandparents. She

testified that she had developed coping skills through a program at the Ellis Human

Development Institute through Wright State University and had completed a parenting

class. Mother indicated that she saw a therapist occasionally on her own, but that “[her]

therapy has been going to the YMCA” and working out at the gym or swimming. Mother

identified her “graduation” from the Ellis program and Eastway (from which she had

received mental health services) as her change of circumstances, and she stated that

she believed that she had completed her case plan.

       {¶ 19} Mother did not have appropriate housing for her and I.E., and she stated

that she intended to live with her parents in South Carolina if she obtained legal custody

of I.E. Mother stated that she worked on a contract basis, which was “inconsistent,” and
                                                                                        -8-


that she had been continuing her studies online with South University. Mother did not

intend to get a job immediately upon returning to South Carolina, but did not perceive that

she would have a problem obtaining one.

       {¶ 20} With respect to her desire to have legal custody of I.E., Mother stated that

she believed she was “in a good place mentally and emotionally to have legal custody” of

her son. She thought that she was also “mentally and physically in a good place a couple

years ago,” but “this whole situation * * * has caused a lot of problems, but to be honest

with you, I don’t even think they were behavioral problems, I was just a distressed mother

* * *.” Mother expressed that she wanted to be more involved in her son’s life and

activities. She thought her son was being taught inappropriate life-skills, saying:

       “[H]e’s being taught how to bow down to people who don’t give a damn

       about him just because you don’t have money. He’s being taught not to be

       creative. He’s being taught not to have a mind of his own. * * * He’s being

       taught don’t love anyone who’s close to him, because if do you [sic] love

       him, then you going to be taken away from him. * * * That’s what he’s being

       taught.”

Mother testified that she spoke with I.E. almost daily, and that the conversations were

“playful” and that I.E. was “way too excited.” Mother stated that the phone calls were

“pretty good,” but missing the “mother-son connection.” Mother stated that she had not

had visitation with I.E. since Uncle obtained temporary custody and had not otherwise

seen I.E. Rothfuss testified, however, that she was aware that Mother’s saw I.E. on a

recent trip she took to South Carolina.

       {¶ 21} Mother did not identify a change in I.E.’s or Maternal Grandparents’
                                                                                        -9-


circumstances.

      {¶ 22} Rothfuss testified that she had not spoken with I.E. recently, but that she

communicated with Maternal Grandparents and the local children services agency in

South Carolina, which checks on I.E. on a monthly basis. Rothfuss stated that Maternal

Grandparents were meeting I.E.’s basic needs and were taking him to counseling and

other appointments. Maternal Grandmother had reported that I.E. sometimes did not

want to answer the phone when he saw that his mother was calling. Rothfuss had not

heard that I.E. was having nearly daily phone calls with Mother.

      {¶ 23} Rothfuss was not aware of any change of circumstances regarding I.E., and

she stated that, if anything, his situation was improving since Maternal Grandparents

obtained legal custody. The local children services agency reported that I.E. likes being

with his grandparents, and he likes to do what he does there. I.E. was becoming more

comfortable and was adjusting better as time went on. I.E. was attending school and

had advanced to the next grade. Maternal Grandparents opposed a change in custody.

Mother acknowledged that her parents were “loving and appropriate people.”

      {¶ 24} Based on the evidence at the hearing, the trial court reasonably concluded

that neither I.E. nor Maternal Grandparents had experienced a change of circumstances

warranting a change in custody.      Even accepting that Mother had made strides to

improve herself since legal custody was granted to Maternal Grandparents, a change in

Mother’s circumstances, alone, is not relevant to R.C. 2151.42(B). And, at this juncture,

the fact that a parent who was implicitly found unsuitable by an abuse/dependency

adjudication may now be a suitable parent does not necessarily entitle the parent to regain

legal custody of the child. See In re L.M., 2d Dist. Greene No. 2010-CA-76, 2011-Ohio-
                                                                                          -10-


3285, at ¶ 20.

       {¶ 25} Mother’s second assignment of error is overruled.

                               IV. Best Interest of the Child

       {¶ 26} In her first assignment of error, Mother claims that the trial court erred in

determining that granting custody of I.E. to Mother was not in I.E.’s best interest. The

trial court noted that it was not required to address the best interest of I.E. in the absence

of a change of circumstances, but it elected to consider I.E.’s best interest “for the sake

of completeness.” We will do likewise.

       {¶ 27} R.C. 2151.42(A) does not identify particular factors that a court should

consider in determining whether to terminate or modify a dispositional order. However,

courts have been guided by the best-interest factors in R.C. 2151.414(D)(1), which are

applicable to a motion for permanent custody.           See, e.g., In re C.D.Y., 8th Dist.

Cuyahoga No. 108355, 2019-Ohio-4987, ¶ 11.             The factors in R.C. 2151.414(D)(1)

include:

       (a) The interaction and interrelationship of the child with the child’s parents,

       siblings, relatives, foster caregivers and out-of-home providers, and any

       other person who may significantly affect the child;

       (b) The wishes of the child * * *;

       (c) The custodial history of the child * * *;

       (d) The child’s need for a legally secure permanent placement;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section apply

       in relation to the parents and child.

       {¶ 28} Courts have also looked to the best-interest factors in R.C. 3109.04(F)(1),
                                                                                        -11-


which is applicable to the allocation of parental rights in domestic relations matters. In

re C.D.Y. at ¶ 12. Those factors include:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) * * * [T]he wishes and concerns of the child, as expressed to the court;

      (c) The child’s interaction and interrelationship with the child’s parents,

      siblings, and any other person who may significantly affect the child’s best

      interest;

      (d) The child’s adjustment to the child’s home, school, and community;

      (e) The mental and physical health of all persons involved in the situation;

      (f) The parent more likely to honor and facilitate court-approved parenting

      time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support payments,

      including all arrearages, that are required of that parent pursuant to a child

      support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either parent

      previously has been convicted of or pleaded guilty to any criminal offense

      involving any act that resulted in a child being an abused child or a

      neglected child; * * *

      ***

      (j) Whether either parent has established a residence, or is planning to

      establish a residence, outside this state.

      {¶ 29} Upon review of the record, we find no abuse of discretion in the trial court’s

determination that retaining legal custody with Maternal Grandparents was in I.E.’s best
                                                                                               -12-


interest.

       {¶ 30} I.E. was initially removed from Mother’s custody in 2014, and he had

multiple placements until his Maternal Grandparents were granted legal custody in June

2017. I.E.’s interactions with Mother during the pendency of the case caused I.E. severe

anxiety and fear. Mother indicated that she has had no visitation with I.E. since Uncle

obtained legal custody of I.E. Rothfuss testified that Mother reportedly had seen I.E. in

South Carolina shortly before the hearing on her motion, but Mother denied it. Rothfuss

indicated that Mother’s visitation with I.E. should be supervised and that Maternal

Grandparents were capable of supervising that visitation. Rothfuss was not comfortable

with Mother’s having unsupervised contact with I.E.

       {¶ 31} Mother testified that she had “pretty good” conversations with I.E. almost

daily, during which I.E. was “excited” and “playful,” but to Rothfuss’s knowledge, I.E. did

not speak about Mother and sometimes avoided her phone calls. Mother’s interactions

with other people have been described as “extremely hostile” and at times “very

inappropriate.”

       {¶ 32} I.E. reported that he liked being with his grandparents and felt safe.

Rothfuss testified that I.E. was adjusting better and becoming more comfortable, and he

had advanced a grade in school. Mother testified that she believed that I.E. was being

taught to “bow down to people who don’t give a damn about him” and the like, but the trial

court noted that Mother provided no evidence to corroborate her claim. When asked if

the local children services agency talked with I.E. about his mother’s motion and how he

would feel about being placed with her, Rothfuss responded: “I had asked the therapist

to talk with him. [I.E.] is still pretty superficial in his interactions, but he doesn’t talk about
                                                                                      -13-


his mother.”

       {¶ 33} Mother testified that she was mentally, emotionally, and physically capable

of having custody of I.E. Mother believed that she had completed her case plan and had

done everything necessary to have I.E. returned to her. Mother emphasized that she

had completed parenting and coping skills classes and received therapy.          Mother

indicated that she was no longer taking medication, and that her therapy consisted of

exercising at the YMCA. Mother stated that she has a large support system in South

Carolina consisting of her parents and other family members, and that she would provide

all the basic necessities for her son. Mother wanted to be involved in I.E.’s counseling,

education, and other activities. Mother was continuing her education online with South

University.

       {¶ 34} However, the evidence indicated that Mother did not have appropriate

housing for I.E. or stable income. Although Mother testified that she had been residing

in the same residence for two years, she testified that she did not have housing for her

and I.E. Mother stated that she planned to reside with her parents in South Carolina if

she obtained legal custody. There was no testimony about whether Mother’s parents

would allow her to live at their home. Mother also stated that she worked on contract,

which she indicated was inconsistent; she did not plan on getting a job immediately after

receiving custody of I.E., but she thought that she would have no difficulty finding

employment. Mother received Supplemental Security Income (SSI).

       {¶ 35} Concerns about Mother’s mental health continued throughout the case.

Mother stated that she “graduated” from Eastway, where she received mental health

treatment. However, she testified that Eastway only wanted to give her medicine for
                                                                                         -14-


depression, which she decided not to take. Mother stated that she occasionally saw a

therapist, but that her therapy primarily consisted of exercising at the YMCA.

       {¶ 36} At the hearing on Mother’s motion, Mother wanted to withhold information

about a second address she used, citing privacy concerns. She eventually admitted that

she resided in Dayton, but used her parents’ address in South Carolina to obtain a driver’s

license.

       {¶ 37} Both MCCS and the guardian ad litem believed that it was in I.E.’s best

interest for him to remain with Maternal Grandparents. Mother acknowledged that her

parents were loving people.

       {¶ 38} With the evidence before it, the trial court did not abuse its discretion in

determining that Mother had failed to show that granting legal custody of I.E. to her was

in I.E.’s best interest. Mother did not have housing for I.E., Mother had no plan for

employment, Mother was not engaged in ongoing mental health treatment (other than

occasional therapy and exercise), Mother had not visited with I.E. in more than a year,

unsupervised contact between Mother and I.E. was not advised, and I.E. was happy and

thriving with Maternal Grandparents as his legal custodians.

       {¶ 39} Mother’s first assignment of error is overruled.

                    V. Restriction on Mother’s Residing with Child

       {¶ 40} Mother’s third assignment of error states: “The juvenile court erred by ruling

that Mother may not reside in the same home as the child.”

       {¶ 41} Mother provides several reasons why the trial court’s ruling should be

reversed. First, she claims that the trial court’s conclusion is not supported by the record,

as demonstrated by the trial court’s failure to justify its order. Second, she argues that
                                                                                          -15-


the trial court’s ruling precludes her from living with her parents, who are part of her

support system. Third, she states that I.E.’s therapist indicated the she could have

supervised visitation, and the court recognized that Maternal Grandparents were capable

of providing that supervision.

       {¶ 42} In her objections to the magistrate’s decision, Mother claimed that “[t]here

was no evidence presented at the hearing which warranted the Magistrate’s conclusion

that Mother should be barred from residing with the child.”         The trial court rejected

Mother’s argument, stating that R.C. 2151.359(A)(1) granted the court authority to

preclude Mother from residing with I.E.       The trial court did not specifically address

whether the order was supported by the record, although it concluded, as did the

magistrate, that Mother’s residing with I.E. would be detrimental to the child.

       {¶ 43} R.C. 2151.359(A)(1) reads:

       (A)(1) In any proceeding in which a child has been adjudicated an unruly,

       abused, neglected, or dependent child, on the application of a party, or on

       the court’s own motion, the court may make an order restraining or

       otherwise controlling the conduct of any parent * * * if the court finds that an

       order of that type is necessary to do either of the following:

       (a) Control any conduct or relationship that will be detrimental or harmful to

       the child.

       (b) Control any conduct or relationship that will tend to defeat the execution

       of the order of disposition made or to be made.

       {¶ 44} As stated above, Mother testified that she spoke with I.E. on the phone

almost every day, but Rothfuss was not aware of frequent phone conversations, and
                                                                                         -16-


Maternal Grandmother had indicated that I.E. sometimes did not want to answer the

phone if he knew Mother was calling. Again, Mother indicated that she had not visited

with I.E. in person for over a year, and the recommendation was for Mother to have

supervised visitation. Rothfuss testified that Mother had completed a parenting and

psychological assessment with Dr. Lilley, who observed Mother and I.E. together and

recommended against reunification.

       {¶ 45} Mother indicated that she did not plan to get a job right away after moving

to South Carolina, so that she could spend more time with I.E. Mother indicated that she

planned to get involved in her son’s school and his counseling and to participate in

activities with him.

       {¶ 46} Rothfuss testified that I.E. had previously reported that he did not feel safe

with Mother, and Rothfuss stated that she would be uncomfortable with Mother’s having

unsupervised contact with I.E. When asked why, Rothfuss responded:

       Because Mother’s behavior in the past has been bizarre. Her interactions

       with other people tends to be extremely hostile and at times very

       inappropriate. [I.E.’s] shown fear of that. He really deteriorated when he

       was having visits with his mother, but at his last foster placement, without

       those visits, we really started to see [I.E.] become stable and be able to

       function and go to school without the anxieties and the fears that he had

       before.

The guardian ad litem opined that it would not be appropriate for Mother to reside with

her parents and I.E. if she returned to South Carolina.

       {¶ 47} Based on the evidence, the trial court could have reasonably concluded that
                                                                                           -17-


limited supervised contact between I.E. and Mother was appropriate, but that it was

inappropriate for Mother to reside with I.E. I.E. had expressed fear of Mother in the past,

and their past visitation had resulted in severe anxiety and mental trauma for I.E. When

legal custody was granted to Maternal Grandparents, Mother was to have visitation with

I.E. in a therapeutic setting as determined by I.E.’s therapist; Mother had no visitation

since Maternal Grandparents received legal custody.          Mother testified that she had

nearly daily positive telephone conversations with I.E., but that testimony was not

corroborated. To the contrary, Maternal Grandmother had reported that I.E. sometimes

avoided answering the phone when Mother called.

       {¶ 48} Mother’s living with I.E. likely would have resulted in extensive contact

between I.E. and Mother.       While Maternal Grandparents could supervise Mother’s

contact with I.E., the amount of supervision that would be required if Mother lived in the

same household would be substantially greater than if Mother lived elsewhere.

Moreover, if Mother resided with I.E., there would be a risk that some of Mother’s time

with I.E. would be unsupervised, to I.E.’s detriment. In short, the trial court reasonably

concluded that restricting Mother from residing with I.E. was necessary to control conduct

by Mother that would be detrimental or harmful to I.E. The fact that Mother is precluded

by the order from living with part of her support system does not alter this conclusion.

       {¶ 49} Mother’s third assignment of error is overruled.

                                     VI. Conclusion

       {¶ 50} The trial court’s judgment will be affirmed.

                                     .............

TUCKER, P.J. and WELBAUM, J., concur.
                       -18-




Copies sent to:

Mathias H. Heck Jr.
Lisa M. Light
Robert Alan Brenner
Helen Hoke, GAL
Charles Claypool
Father
Hon. Anthony Capizzi